Broyles, C. J.
1. A common carrier may collect freight charges on shipments either from the consignor or the consignee, unless it has entered into a special contract binding .itself to collect the charges from one of them only. And a mere agreement between the carrier and the consignee of the shipment in. the instant case that the consignee should be put on the carrier’s authorized credit list for all shipments billed to the consignee, and the further fact that the shipment in question was put upon the side-track of the- consignee and credit for the freight charges was extended to the consignee did not constitute such-a special contract, where it further appears that the shipment was never accepted by the consignee, and that, on the order of the consignor, the goods were reshipped to the consignor. See, in this connection, Seaboard Air-Line Ry. Co. v. Montgomery, 28 Ga. App. 639 (112 S. E. 652), and cit.; Southern Cotton Oil Co. v. Southern Ry. Co., 147 Ga. 646 (95 S. E. 251), and cit. .
*279Decided November 11, 1930.
B. G. Hartsfield, for plaintiff.
A. B. Conger, for defendant.
2. Under the foregoing ruling and the facts of the instant case, the railway company was entitled to a verdict in its favor for the amount sued for, and the court erred in' directing a verdict for the defendant.

Judgment reversed.


Luke and Bloockoorth, JJ., concur.